DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/513,444 filled on 07/16/2019.
Claims 1-20 are presented for examination.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
a)	Regarding claim 1, the phrase “lockout” on line 8 should apparently be “the lockout”, and the phrase “prohibit movement of at least one of the construction machine” should apparently be “prohibit movement of . Appropriate correction is required. 
b)	Regarding claim 12, the phrase “the first and second lockout commands” on line 22 should apparently be “the first lockout command and the second lockout command[[s]]”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 cites, the phrase “a range of motion” on line 15, wherein “a range” is a vague number, does not define any particular limit and renders the claim indefinite. 
Claims 12-16 are also rejected by the virtue of their dependency on independent claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 12 cites the phrase "a range of motion". The specification, filed on 07/16/2019, simply cites a range of motion without defining the range.  Therefore, claim do not satisfy the written description requirement.
Claims 13-16 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of their dependency on the rejected base claim 12.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic control module” and “electrical component” in claims 12 and 17, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional without reciting sufficient structure to achieve the function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 8, 9 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 1)
Step 1: Statutory Category-Yes
The claim 1 is directed to "A method”.  

Step 2A-Prong 1: Judicially Exception Recited?
Yes. The claim 1 recites the limitations of: collecting information on a status of the construction machine; relaying the collected information to an electronic control module; determining whether to lockout the construction machine; commanding lockout from the electronic control module to an electrical component of the construction machine, wherein lockout prohibits movement…, without shutting down the construction machine. The highlighted elements are directed to the abstract idea of observation/mental state and human interaction.  The collecting and determining steps are alleged to be done by mental observation.  The commanding step is alleged to be human interaction by verbal command or a manual operation of the construction machine with the human interaction.

Step 2A—Prong 2:  Practical Application-No
	The claim recites additional elements of steps of “collecting information on a status of the construction machine or a component of the construction machine”, “relaying the collected information to an electronic control module” and “commanding lockout from the electronic control module to an electrical component of the construction machine…” The collecting steps is recited at a high level of generality and amounts to mere data gathering by human observation/monitoring of the construction machine or a component of the construction machine, which is a form of insignificant extra-solution activity. The relaying step to an electronic control module is also recited at a high level of generality (i.e. as a general means of displaying the collected information on), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. The commanding step is alleged to be human interaction. The electronic control module is recited at high level of generality and amount no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.   

Step 2B: Inventive Concept-No
Claims 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the steps of collecting information on a status of the construction machine and relaying the collected information to an electronic control module and commanding lockout were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and the background therein does not provide any indication that the electronic control module and electrical component is anything other than a conventional computer.  See MPEP 2106.05(d)(II).  For these reasons, there is no inventive concept in the claim, and the claim is ineligible.

Analysis (Claim 17)
Step 1: Statutory Category-Yes
The claim 17 is directed to "A control system”.  

Step 2A-Prong 17: Judicially Exception Recited-Yes
The claim 17 recites the limitations of: an electronic control module (ECM) configured to receive, store and execute instructions for operation of the construction machine;
an operator interlace coupled to the ECM and configured to receive one or more user inputs from an operator of the construction machine;
a sensor coupled to the ECM and configured to relay to the ECM a status of the construction machine or an implement of the construction machine; and
an electrical component coupled to the ECM, the electrical component configured to control movement of at least one of the construction machine and the implement, wherein the ECM is configured to provide a lockout command to the electrical component, based on the status relayed by the sensor, to temporarily prohibit movement of at least one of the construction machine and the implement without shutting down the construction machine.  The highlighted elements are directed to the abstract idea of observation/mental state and human interaction.  The receive, store, execute, relay, and command steps are alleged to be “mental processes” and “certain method of organizing human activity”.

Step 2A—Prong 2:  Practical Application?
	No. The claim recites additional elements “an electrical component coupled to the ECM, the electrical component configured to control movement of at least one of the construction machine”, which is a form of insignificant extra-solution activity.  The steps of “relay, receive, store and execute instructions, and lockout command” amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.   

Step 2B: Inventive Concept-No
As discussed with respect to Step 2A Prong Two, as discussed with respect to Step 2A Prong Two, the additional elements and the claimed steps in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (vehicles) is not indicative of an inventive concept (significantly more). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Dependent Claims 4, 8, 9, 18 and 19 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. Therefore, Claims 2-7, 9-14 and 16-20  are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-11 and 17-20 are rejected under 35 U.S.C. 102(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka et al. (2021/0180623) (hereinafter Tanaka).

Claim 1.    Tanaka teaches a method of performing a lockout on a construction machine (See Para. [005], discloses a method to bring a driving mechanism into a lockout state), the method comprising:
collecting information on a status of the construction machine or a component of the construction machine (See Para. [0104]-[0105], “The controller 5 monitors the detection signal of the pressure sensor 17),
relaying the collected information to an electronic control module (See Para. [0104]-[0105], “output  lock out status to the display”, and/or Para. [0083], [0110], discloses “a pressure sensor to recognize whether the lockout valve 123 functions normally, and when the lockout valve 123 is abnormal, the abnormal signal is output, so that the operator or the maintenance operator can recognize that the lockout valve 123 is abnormal”, same as claimed feature. Additionally, see Para. [0111], “LED indicator lights up to represent the status of the vehicle that is in lock state”); 
determining whether to lockout the construction machine (See Para. [0069], discloses “the controller control the lockout valve in response to operation signal from the lockout switch and brings into lockout state in response to “an ON signal” from the lockout switch, hence determining whether to lockout the construction machine); and 
commanding lockout from the electronic control module to an electrical component of the construction machine, wherein lockout prohibits movement of at least one of the construction machine and an implement of the construction machine, without shutting down the construction machine (See Abstract, Para. [0008], “a control instruction that restricts the drive of the hydraulic actuator with the engine driving, in response to the operation signal”, and see Para. [0070], “The controller outputs the control instruction to the lockout valve 123 for bringing into the lockout state”. Additionally, see Para. [0078], “generates a control instruction for restricting the drive of the steering cylinder 44 and the work-machine cylinder 31 with the engine 6 driving”, and/or see Para. [0139], “the lockout system of the wheel loader, with the engine driven, restricts the drive of the hydraulic actuators that are capable of driving the work machine and the steering device”). The examiner notes that Tanka teaches the general conditions of the claimed invention in different embodiments (Fig. 1-4, Fig. 9-10), and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tanaka to deploy the claimed feature in order to further improve reliability of a lockout mechanism of a vehicle.   

Claim 4.    The method of claim 1 wherein collecting information on the status of the construction machine includes participation by an operator of the construction machine, and wherein relaying the collected information to the electronic control module is performed by the operator entering an input into an operator interface (See Para. [0083], [0110], “the operator or the maintenance operator can recognize that the lockout valve 123 is abnormal”, and [0100], “the maintenance operator opens the lid member 92 of the box 9, unlocks the padlock 72, and then opens the cover member 71 to operate the lockout switch 7.  The operation signal generated by operating the lockout switch 7 is output to the controller 5”).

Claim 5.    Tanaka teaches the method of claim 1 wherein the implement is a bed of the construction machine and the bed is movable between a starting position and a raised position (See Fig. 9, Para. [0021], discloses “the positional relationship between respective elements will be described, using terms of a longitudinal direction, a lateral direction, and a front-back direction”).

Claim 6.    Tanaka teaches the method of claim 5 wherein the bed is hydraulically moved from the starting position to the raised position (See Fig. 9, Para. [0021], discloses “the positional relationship between respective elements will be described, using terms of a longitudinal direction, a lateral direction, and a front-back direction”, and see Para. [0025], “a hydraulic system 10 of the work vehicle 1 according to the present embodiment”), and commanding lockout from the ECM to the electrical component of the implement includes commanding an electrohydraulic valve of the bed to prohibit any movement of the bed until the lockout is released (See Para. [0008], [0058], discloses “a control instruction that restricts the drive of the  hydraulic actuator with the engine driving, in response to the operation signal and a lockout valve 123 for bringing the hydraulic system 10 into the lockout state”. Additionally see Para. [0069], “an ON and OF signal for lock out and lock release”). The examiner notes that Tanaka teaches the general conditions of the claimed invention, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tanaka to deploy the claimed feature for the reliability of the lockout system can be further secured.

Claim 9.    Tanaka teaches the method of claim 1 wherein the implement is a bucket of the construction machine and the bucket is attached to an articulating arm (See Para. [0122], “bucket 112 that is an excavating member movably coupled to the boom 111).

Claim 10.    Tanaka teaches the method of claim 1 wherein commanding lockout includes relaying a signal to an implement controller, and the implement controller commands the electrical component of the implement (See Para. [0064], “The lockout valve 123 includes a solenoid valve and drives in response to the control instruction output from the controller 5”, which constitutes the claimed feature).

Claim 11.    Tanaka teaches the method of claim 1 wherein commanding lockout includes activating a check valve that thereby limits pilot pressure supply to prohibit steering of the construction machine (See Para. [0078], “in response to the operation signal acquired by the operation signal acquisition unit 51, generates a control instruction for restricting the drive of the steering cylinder 44 and the work-machine cylinder 31 with the engine 6 driving”, and see Para. [0128], “The rotary valve 74 is capable of adjusting the flow rate and the direction of the pilot oil that is to be supplied to the spool of the steering valve 121B.  The spool of the steering valve 121B moves, in accordance with the pressure of the pilot oil supplied to the steering valve 121B”, and see Para. [0137], “switching between the non-lockout state and the lockout state may be made by switching between supply and shutoff of the pilot oil for the steering valve 121B”). The examiner notes that Tanaka teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tanaka to deploy the claimed feature for traction control.

Claim 17.    Tanaka teaches a control system for locking out a construction machine (See Fig. 2 and/or 3, discloses “a system of a work vehicle for lock out”), the control system comprising:
an electronic control module (ECM) configured to receive, store and execute instructions for operation of the construction machine (See Abstract, and/or Para. [0008], [0071], discloses “an instruction output unit configured to output a control instruction that restricts the drive of the hydraulic actuator with the engine driving, in response to the operation signal”, which constitutes the claimed feature);
an operator interlace coupled to the ECM and configured to receive one or more user inputs from an operator of the construction machine (See Para. [0030], and/or Para. [0119], discloses “a plurality of work operation devices disposed in the operation cab 27 is operated by the operator”);
a sensor coupled to the ECM and configured to relay to the ECM a status of the construction machine or an implement of the construction machine (See Para. [0104]-[0105], “The controller 5 monitors the detection signal of the pressure sensor 17, and determines whether the detection value of the pressure sensor 17 is the pressure threshold value or less and output  lock out status to the display”, and/or Para. [0083], [0110], discloses “a pressure sensor to recognize whether the lockout valve 123 functions normally, and when the lockout valve 123 is abnormal, the abnormal signal is output, so that the operator or the maintenance operator can recognize that the lockout valve 123 is abnormal”, same as claimed feature. Additionally, see Para. [0111], “LED indicator lights up to represent the status of the vehicle that is in lock state”); and
an electrical component coupled to the ECM, the electrical component configured to control movement of at least one of the construction machine and the implement (See Para. [0058], discloses “a lockout valve 123 for bringing the hydraulic system 10 into the lockout state”, which constitutes the claimed feature),
wherein the ECM is configured to provide a lockout command to the electrical component, based on the status relayed by the sensor, to temporarily prohibit movement of at least one of the construction machine and the implement without shutting down the construction machine (See Abstract, Para. [0008], “a control instruction that restricts the drive of the hydraulic actuator with the engine driving, in response to the operation signal”, and see Para. [0070], “The controller outputs the control instruction to the lockout valve 123 for bringing into the lockout state”. Additionally, see Para. [0078], “generates a control instruction for restricting the drive of the steering cylinder 44 and the work-machine cylinder 31 with the engine 6 driving”, and/or see Para. [0139], “the lockout system of the wheel loader, with the engine driven, restricts the drive of the hydraulic actuators that are capable of driving the work machine and the steering device”). The examiner notes that Tanka teaches the general conditions of the claimed invention in different embodiments (Fig. 1-4, Fig. 9-10), and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tanaka to deploy the claimed feature in order to further improve reliability of a lockout mechanism of a vehicle.   

Claim 18.    Tanaka teaches the control system of claim 17 wherein the one or more user inputs includes an operator selected lockout function communicable to the ECM to provide the lockout command to the electrical component (See Para. [0093], “the operator operates the lockout switch 7” and see Para. [0100], “The operation signal generated by operating the lockout switch 7 is output to the controller 5”, and in Para. [0107], “the maintenance operator operates the lockout switch 7 so as to allow the lockout state to be released”).The examiner notes that Tanaka teaches the general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tanaka to deploy the claimed feature in order to further improve reliability of a lockout mechanism of a vehicle.   

Claim 19. Tanaka teaches the control system of claim 17 wherein the lockout command includes at least one of:
applying wheel/driveline brakes; 
applying differential clutches; 
limiting steering;
limiting implement hydraulics (See Abstract, Para. [0008], Clais1, Claim 6, discloses “a control instruction that restricts the drive of the hydraulic actuator with the engine driving, in response to the operation signal”); and 
maintaining neutral transmission gear.

Claim 20. Tanaka teaches the control system of claim 17 wherein the electrical component is an electrohydraulic valve (See Para. [0064], “The lockout valve 123 includes a solenoid valve [construed as electrohydraulic valve]”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2021/0180623) (hereinafter Tanaka) in view of Kajiwara et al. (US 2020/0318317) (hereinafter Kajiwara).

Claim 2.    Tanaka teaches the method of claim 1, but he/she doesn’t explicitly spell out, wherein collecting information on the status of the construction machine includes at least one of detecting an obstacle in a vicinity of the construction machine and determining service to be performed on the construction machine.
However, Kajiwara teaches, wherein collecting information on the status of the construction machine includes at least one of detecting an obstacle in a vicinity of the construction machine and determining service to be performed on the construction machine (See at least Para. [0005]-[0006], [0037]-[0038], [0043], discloses “a detecting device for detecting an obstacle intruding into a predetermined area around the working machine and the electronic control unit outputs the driving signal to the actuator to move the brake pedal in an actuation direction of the service brake to stop the working machine in an emergency”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tanaka with the teaching of Kajiwara to deploy the claimed feature in order to ensure safety of a worker working near a working machine.
Claim 3.    Tanaka teaches the method of claim 1, but he/she does not explicitly spell out, wherein detecting an obstacle in a vicinity of the construction machine is performed by one or more automated features.
However, Kajiwara teaches, wherein detecting an obstacle in a vicinity of the construction machine is performed by one or more automated features (See Para. [0044], discloses “an automated detection of obstacle in a blind spot and an automated brake service for an emergency”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tanaka with the teaching of Kajiwara to deploy the claimed feature in order to ensure safety of a worker working near a working machine.

Claim 12. Tanaka teaches a construction machine (See Fig. 1, Para. [0010], a work vehicle 1, and/or see Fig. 9, Para. [0118], “a work vehicle 1B”) comprising:
a frame assembly having a front portion and a rear portion, an engine supported by the frame assembly (See Fig. 1 and/or 9 and at least Para. [0027]);
a plurality of axles attached to the frame assembly, the plurality of axles including a front axle supporting the front portion and a rear axle attached to the rear portion (See Fig. 1 and/or Fig. 9, disclose “shaft” construed as claimed axle);
a plurality of wheels (See Fig. 1 and/or Fig. 9, wheels 43), the plurality of wheels comprising:
one or more pairs of front wheels attached to the front axle (See Fig. 1 and/or Fig. 9, discloses front wheel 43F, and see Para. [0036], “disposed on the left side and the right side of the vehicle main body”); and 
one or more pairs of rear wheels attached to the rear axle (See Para. [0036]), a braking system to control braking of each of the front and rear wheels (See Para. [0119], discloses “a brake pedal”); 
a steering sensor to provide a steering signal from a steering mechanism of the construction machine that directs the plurality of wheels (See at least Para. [0022], [0030], [0035], discloses “a steering wheel that is to be operated by the operator are provided”);
an electronic control module configured to receive, store and execute instructions for operation of the construction machine (See Abstract, and/or Para. [0008], [0071], discloses “an instruction output unit configured to output a control instruction that restricts the drive of the hydraulic actuator with the engine driving, in response to the operation signal”, which constitutes the claimed feature), and
an implement movable through a range of motion independent of movement of the plurality of wheels, the implement comprising an electrical component configured to receive a command from the electronic control module (See Para. [0030], and/or Para. [0119], discloses “a plurality of work operation devices disposed in the operation cab 27 is operated by the operator”),
wherein the electronic control module provides at least one of a first lockout command to an electrical component of the implement to prohibit movement of the implement (See Abstract, Para. [0008], “a control instruction that restricts the drive of the hydraulic actuator with the engine driving, in response to the operation signal”, and see Para. [0070], “The controller outputs the control instruction to the lockout valve 123 for bringing into the lockout state”. Additionally, see Para. [0078], “generates a control instruction for restricting the drive of the steering cylinder 44 and the work-machine cylinder 31 with the engine 6 driving”, and/or see Para. [0139], “the lockout system of the wheel loader, with the engine driven, restricts the drive of the hydraulic actuators that are capable of driving the work machine and the steering device”), and
wherein the first lockout commands are executed without shutting down the construction machine (See Para. [0139], “restricts the drive of the hydraulic actuators that are capable of driving the work machine and the steering device.  The lockout system of the excavator, with the engine driven, restricts the drive of hydraulic actuators that are capable of driving the work machine, a swing body, and a travel body.  In each of the work vehicle, with the engine driven, a device that is to be restricted by a machine lockout system is a hydraulic actuator that is driven by hydraulic pressure”, which implicitly teaches the lock out without shutting down the work vehicle).Tanaka does not explicitly spell out, a second lockout command to the braking system to prohibit movement of the plurality of wheels; and the second lockout commands are executed without shutting down the construction machine.
However, in the same field of endeavor, Kajiwara teaches, a second lockout command to the braking system to prohibit movement of the plurality of wheels; and the second lockout commands are executed without shutting down the construction machine (See at least Para. [0006], [0043], “the electronic control unit outputs the driving signal to the actuator to move the brake pedal in an actuation direction of the service brake to stop the working machine in an emergency”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tanaka with the teaching of Kajiwara to deploy the claimed feature in order to ensure safety of a worker working near a working machine for any emergency.

Claim 13.    The teaching of Tanaka as modified by the teaching of Kajiwara teaches the construction machine of claim 12 further comprising:
an articulation joint connecting the front and rear portions and configured to allow pivotal movement of the construction machine about the articulation joint (See Para. [0025], “the dump truck 1 may be an articulate type”. Additionally, see Kajiwara, Para. [0031], “The tip sections of a pair of right and left arm cylinders (not shown), having base end portions swingably fixed to the front  vehicle body 200, are rotatably fixed about a laterally extending axis at intermediate portions of the pair of right and left lift arms 220”, and Para. [0055], “The link mechanism 720 has a vertically extending rotating shaft 720A, a first lever 720B fixed to an intermediate portion of the rotating shaft 720A in a cantilevered state, a second lever 720C fixed to an upper end section of the rotating shaft 720A in a cantilevered state, and a holder 720D fixed to the floor panel FP and rotatably pivotally supports the rotating shaft 720A”). The examiner notes that the prior arts as cited above discloses the general conditions of the claimed invention, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tanaka with the teaching of Kajiwara to deploy the claimed feature in order for a degree of freedom of operation of the work vehicle.

Claim 14.    The teaching of Tanaka as modified by the teaching of Kajiwara teaches the construction machine of claim 13 wherein the implement is a bed connected to the frame assembly and configured to carry a payload, the bed hydraulically movable between a starting position to a raised position, and wherein the electrical component of the implement is an electrohydraulic valve of a hydraulic cylinder (See Tanaka, Fig. 9, Para. [0021], discloses “the positional relationship between respective elements will be described, using terms of a longitudinal direction, a lateral direction, and a front-back direction” and see Para. [0025], “a hydraulic system 10 of the work vehicle 1 according to the present embodiment”. Furthermore, see Tanaka, Para. [0008], [0058], discloses “a control instruction that restricts the drive of the  hydraulic actuator with the engine driving, in response to the operation signal and a lockout valve 123 for bringing the hydraulic system 10 into the lockout state”. Additionally see Para. [0069], “an ON and OF signal for lock out and lock release”). The examiner notes that Tanaka teaches the general conditions of the claimed invention, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tanaka to deploy the claimed feature for the reliability of the lockout system can be further secured.

Claim 15.    The teaching of Tanaka as modified by the teaching of Kajiwara teaches the construction machine of claim 12 further comprising:
an operator interlace coupled to the electronic control module and configured to receive inputs from an operator of the machine, wherein the operator interface is configured for the operator to select a lockout command to initiate at least one of the first and second lockouts (See Para. [0083], [0110], “the operator or the maintenance operator can recognize that the lockout valve 123 is abnormal”, and [0100], “the maintenance operator opens the lid member 92 of the box 9, unlocks the padlock 72, and then opens the cover member 71 to operate the lockout switch 7.  The operation signal generated by operating the lockout switch 7 is output to the controller 5”).

Claim 16.    The teaching of Tanaka as modified by the teaching of Kajiwara teaches the construction machine of claim 12 further comprising one or more features configured for detection of an obstacle in a vicinity of the construction machine, the one or more features configured for communication with the electronic control module (See Kajiwara, at least Para. [0005]-[0006], [0037]-[0038], [0043], discloses “a detecting device for detecting an obstacle intruding into a predetermined area around the working machine and the electronic control unit outputs the driving signal to the actuator to move the brake pedal in an actuation direction of the service brake to stop the working machine in an emergency”).
The examiner notes that the prior arts as cited above discloses the general conditions of the claimed invention, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tanaka with the teaching of Kajiwara to deploy the claimed feature in order to ensure safety of a worker working near a working machine for any emergency.

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2021/0180623) (hereinafter Tanaka) in view of Marathe et al. (US 2008/0255735) (hereinafter Marathe).

Claim 7.    Tanaka teaches the method of claim 1 wherein commanding lockout prohibits any movement of the construction machine until the lockout is released (See Para. [0064], “The controller 5 controls the lockout valve 123.  The lockout valve 123 includes a solenoid valve and drives in response to the control instruction output from the controller 5”, and see Para. [003], “Lockout means restricting the drive of a predetermined driving mechanism of a work vehicle with the engine of the work vehicle driven.  A maintenance operator operates a restriction operation device, called a lockout switch provided on the work vehicle, to bring the work vehicle into a lockout state”, which constitutes the claimed feature).
Tanaka does not explicitly spell out, wherein commanding lockout includes at least one of applying wheel/driveline brakes and commanding differential clutches.
However, Marathe teaches, wherein commanding lockout includes at least one of applying wheel/driveline brakes (See Para. [0004], “a selective braking mechanism which applies a brake to a spinning wheel”) and commanding differential clutches (see Para. [0031], discloses “electronic controller 40 may proactively command locking of differentials 50a and 50b”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tanaka with the teaching of Marathe to deploy the claimed feature for maintaining traction control in relatively rugged environments.

Claim 8.    The teaching of Tanaka as modified by the teaching of Marathe teaches the method of claim 7 wherein commanding lockout includes providing an operator notification prior to lockout (See Tanaka, Para. [0111], discloses “the LED indicator 8 is provided to the operator so the operator or the maintenance operator can recognize that the lockout state is made”). The examiner notes that Tanaka teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Tanaka with the teaching of Marathe to deploy the claimed feature to bring the vehicle into a lockout state for an emergency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664